Citation Nr: 1439346	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for brain cancer, to include as secondary to herbicide exposure


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This appeal arose before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the above-noted claims.

In August 2012, the Veteran testified before the undersigned at a personal hearing.  A transcript of this hearing has been included in the claims folder.

The Veteran's claims folder includes a Virtual VA paperless claims file.  This has been reviewed and contains no evidence pertinent to the claims.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's prostate cancer was not present in service and is not related to any event of service, to include herbicide exposure.

2.  The Veteran's brain cancer was not present in service and is not related to any event of service, to include herbicide exposure.


CONCLUSION OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(6)(iv), 3.309 (e) (2013).

2.  Brain cancer was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307(a)(6)(iv), 3.309 (e) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent in October and November 2009.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded a VA audiological examination in January 2010 with addendums provided in December 2010, January 2011 and April 2012 See 38 C.F.R. § 3.159(c)(4).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board also notes that the Veteran was not afforded VA examinations concerning his claim for service connection for prostate and brain cancer.  It is determined that examinations as to these claims are not necessary in order to decide the claims, particularly given the lack of evidence that either condition began in service and given that there is no evidence, as will be further explained below, that he was exposed to herbicides during his service.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign wars.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his disabilities.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed during such service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv) (2013).  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iv) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) .

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 
38 C.F.R. § 3.309(e) .  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) .  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes that the DMZ cuts the Korean Peninsula roughly in half following the geographic 38th parallel north latitude and is approximately 155 miles long and 2.5 miles wide.  The DoD has advised that herbicides were not applied within the DMZ, but were applied in some adjacent areas.  Specifically, DoD has reported that
herbicides were applied between April 1968 and July 1969 along a strip of land 151 miles long and up to 350 yards wide along the southern edge of the DMZ north of the civilian control line.  The herbicide agents were applied through hand spraying and hand distribution of pelletized herbicides; there was no aerial spraying.   DoD also has provided VA a list of the military units that are currently known to have operated in that area during the period that herbicides were applied.  See 74 Fed. Reg. 36640, 36641 . 

VA's Adjudication Procedure Manual (M21-1MR) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  Exposure to herbicides is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.   See M21-1MR at IV.ii.2.C.10.q.   However, the Board notes that the Veteran's assigned unit is not listed among those recognized by the DoD as having served along the Korean DMZ and that the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.  He has asserted that although he was with the 8th Army stationed near Seoul, the area of his compound was sprayed in order to clear the perimeter; he also alleged that he took a "sightseeing" trip to the DMZ on one occasion.  Despite the claim that herbicides were used at his compound, there is no evidence of record to support this claim.  The DoD has not recognized the area where the Veteran served as being a site where herbicides were used.  There is also no corroboration of his claim that he traveled to the DMZ.  Therefore, the Board cannot presume, pursuant to 38 C.F.R. § 3.307(a)(6)(iv), that the Veteran was exposed to herbicides.

While the Board may not presume exposure to herbicides, as noted above, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee, supra.

The service treatment records are silent as to any complaints of, treatment for, or diagnoses of prostate or brain cancer.  The July 1969 entrance and September 1971 separation examinations are completely within normal limits.

The post-service treatment records indicate that the Veteran was diagnosed with brain cancer, specifically mixed oligoastrocytoma, in 2005.  Prostate cancer was diagnosed in approximately 2008.  His treating physicians offered no opinion as to the possible cause of these disorders.

Clearly, the evidence does indicate that the Veteran has been diagnosed with prostate and brain cancer, which he indicated at his August 2012 hearing are in remission.  However, there is no evidence that these disorders were present in or are otherwise related to his period of service, to include the claimed herbicide exposure.  He has presented no evidence that would suggest a relationship to his service.  Both disorders were not diagnosed until over 30 years after his separation from service.  The long period of silence in the record militates against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.); see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence, which weighs against the claim).  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lapse of time from separation in 1971 and the diagnoses of the claimed disorders (2005 and 2008) weighs against the Veteran's claim.

The Veteran's statements as to the cause of his disorders are not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether his prostate and brain cancers can be etiologically linked to his period of service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for brain cancer is denied.


REMAND

The Veteran has asserted that he has bilateral hearing loss as a result of exposure to acoustic trauma in service, namely the firing of 21 gun salutes during multiple funerals (he served as a Chaplain's Assistant).  

Initially, the Veteran does meet the requirement of the presence of a current disability.  The January 2010 VA examination clearly found a current hearing loss disability, pursuant to 38 C.F.R. § 3.385 (2013).  

The evidence of record includes his service treatment records, which noted no complaints of, treatment for , or diagnoses of a hearing loss.  A comparison between his entrance and separation audiological examinations notes some shift in hearing thresholds by his discharge from service.

The Veteran was afforded a VA audiology evaluation in January 2010, which was followed by addendums in December 2010, January 2011 and April 2012.  The examiner noted the shift but commented that it was not a significant shift.  Since it was deemed not to be a significant shift, it was opined that it was less likely than not that any current hearing loss was related to service.  The April 2012 addendum referred to the National Institute for Occupational Safety and Health study that defined a significant shift as a 15dB shift at any one frequency between 500 and 4000.  It also referred to studies that suggested that the processes involved in the recovery from acoustic trauma indicate delay of many years after the onset of noise-inducing trauma is extremely unlikely.  It was commented that the effects of noise trauma are most notable immediately after the acoustic trauma.  Therefore, it was deemed unlikely that the Veteran's hearing loss was attributable to service. 

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley. The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to a VA audiologist in order to obtain an opinion as to the etiology and date of onset of the diagnosed bilateral hearing loss disability.  The examiner must review the entire claims folder, to include this remand, and such review must be documented in the report.  The examiner is reminded that the facts that the Veteran's separation examination showed hearing within normal limits and that a hearing loss disability was not diagnosed until several years after his release from service, are not fatal to his claim for service connection.  The examiner must render an opinion as to whether it is at least as likely as not (a 50-50 degree of probability) that the diagnosed bilateral hearing loss is etiologically related to the acoustic trauma reported in service (exposure to 21 gun salutes at 400 to 500 funerals).  A complete rationale must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

If another examination is deemed necessary to render the requested opinion, it must be scheduled.

The examination report must be reviewed and if it fails to comply with the remand instructions, it must be returned for correction.  

2.  Once the above-requested development has been completed, the Veteran's claim for service connection for a bilateral hearing loss disability must be readjudicated.  If the claim remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


